IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 48,502-03


EX PARTE EDWARD GREEN, III





ON APPEAL OF ORDER DENYING MOTION TO WITHDRAW
ORDER SETTING DATE OF EXECUTION, PETITION FOR WRIT OF

CERTIORARI, AND OTHER EXTRAORDINARY RELIEF

FROM HARRIS COUNTY



Per Curiam.  Price, J., would stay the execution.  


O R D E R


	In August 1993, a Harris County jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Green v. State, 912 S.W.2d 189 (Tex. Crim. App. 1995). 
On April 23, 1997, applicant filed his initial post-conviction application for writ of habeas corpus in the
convicting court.  This Court subsequently denied applicant relief.  Ex parte Green, No. 48,502-01
(Tex. Crim. App. Mar. 28, 2001)(not designated for publication).  This Court received a subsequent
application for writ of habeas corpus on October 1, 2004, which we dismissed on October 4, 2004. 
Ex parte Green, No. 48,502-02 (Tex. Crim. App. Oct. 4, 2004).  The documents which are the
subject of the instant order were received by this Court on October 5, 2004.
	Applicant asserts that this Court should compel the trial court to withdraw the order setting the
date of his execution or should otherwise stay his execution due to problems associated with the
Houston Police Department Crime Lab.  We have reviewed applicant's motions.  Applicant's Appeal
of Order Denying Motion to Withdraw Order Setting Date of Execution, which is not an appealable
order, is dismissed for want of jurisdiction.  His Petition for Writ of Certiorari and his Motion for Leave
to File a Writ of Prohibition are denied.  Finally, his separate Motion to Compel the State of Texas to
Comply with Its Obligations Pursuant to Brady v. Maryland and his Motion for Stay of Execution are
denied.
	IT IS SO ORDERED THIS THE 5th DAY OF October, 2004.

Do Not Publish